
	

113 HR 5111 : To improve the response to victims of child sex trafficking.
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5111
		IN THE SENATE OF THE UNITED STATES
		July 28, 2014Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To improve the response to victims of child sex trafficking.
	
	
		1.Response to victims of child sex traffickingSection 404(b)(1)(P)(iii) of the Missing Children’s Assistance Act (42 U.S.C. 5773(b)(1)(P)(iii)) is amended by striking child prostitution and inserting child sex trafficking, including child prostitution.
		
	Passed the House of Representatives July 24, 2014.Karen L. Haas,Clerk
